ORDER

PER CURIAM.
Patrice Rhodes (“Claimant”) appeals from a decision of the Labor and Industrial Relations Commission (“Commission”) that she was overpaid $175.00 in unemployment insurance benefits for one week’s unemployment in 1993 during a period of disqualification. The Commission’s decision is supported by competent and substantial evidence on the whole record, and no error of law appears. An opinion would have no precedential value. The parties have, however, been provided with a memorandum for their information only stating the reasons for this order. We affirm the decision of the Commission pursuant to Rule 84.16(b).